NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2709-19

DIANE R. REINHARDT,

          Plaintiff-Appellant,

v.

STEVEN L. RASNER, DMD,

     Defendant-Respondent.
__________________________

                   Argued August 2, 2021 – Decided August 16, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Docket No. L-0282-19.

                   Vincent J. Pancari argued the cause for appellant
                   (Capizola Pancari Lapham & Fralinger, attorneys;
                   Vincent J. Pancari, on the brief).

                   James E. Drake argued the cause for respondent (Drake
                   Law Firm, PC, attorneys; James E. Drake, on the brief).

PER CURIAM
      Plaintiff Diane R. Reinhardt appeals from a February 14, 2020 order

granting a motion for reconsideration on behalf of defendant Steven L. Rasner,

D.M.D. and dismissing her complaint with prejudice for failure to provide an

affidavit of merit (AOM). Defendant sought reconsideration of a December 20,

2019 order denying his motion for summary judgment based on the motion judge

finding an AOM unnecessary for plaintiff to pursue her claims. We affirm

dismissal of plaintiff's complaint for failure to provide an AOM.

      The facts are undisputed. Plaintiff went to defendant's dental office for a

tooth extraction. During the extraction, a "fisher bur 25 mm" flew off a dental

drill and became lodged in plaintiff's left maxillary sinus. Plaintiff required an

operative procedure to remove the fisher bur.

      Plaintiff filed a complaint against defendant alleging negligence and

dental malpractice. Defendant served plaintiff with a demand for an AOM in

accordance with the Affidavit of Merit statute, N.J.S.A. 2A:53A-26 to -29.

Plaintiff's counsel replied an AOM was not required under the facts of the case.

Defendant responded a motion for summary judgment would be filed if plaintiff

declined to submit an AOM. 1


1
  A plaintiff aware of the AOM requirement is free to conclude an AOM is
unnecessary. However, if that conclusion is incorrect and the required time


                                                                            A-2709-19
                                        2
      Plaintiff did not file an AOM, and defendant moved for summary

judgment. In a December 20, 2019 order, the motion judge held an AOM was

not required because the common knowledge doctrine applied. In denying

defendant's motion, the judge explained a jury, applying common knowledge,

could determine the duty owed to plaintiff by defendant.

      Roughly two weeks later, defendant filed a motion for reconsideration.

As part of the reconsideration application, defendant submitted an expert report

from Joseph A. Battaglia, D.M.D.             Dr. Battaglia opined surgical tooth

extractions presented recognized risks, explaining "complications with dental

equipment and instruments can and do occur in the absence of negligence.

Dental burs can and do break for unknown reasons." Dr. Battaglia described the

particular dental drill used for plaintiff's tooth extraction and the safety

mechanisms designed to prevent unanticipated dislodgment of the bur. He

concluded defendant's treatment of plaintiff and use of the dental drill met the

requisite standard of care in the dentistry field.

      After reconsidering the matter and reviewing the defense expert report ,

the motion judge granted summary judgment to defendant based on the lack of


period for filing the AOM has lapsed, the complaint must be dismissed. Paragon
Contractors, Inc. v. Peachtree Condo. Ass'n, 202 N.J. 415, 423 (2010).


                                                                           A-2709-19
                                         3
an AOM. The judge explained why she was "wrong the first time" in denying

defendant's motion. She deemed her original decision erroneous because she

"inserted a cause of action in the complaint that did not exist and relied upon the

possibility of proving that cause of action" in denying defendant's original

summary judgment motion.

      On reconsideration, the judge noted plaintiff pleaded a cause of action for

medical malpractice and failed to assert a cause of action for "careless

maintenance" or "any other non-medical malpractice theory of negligence."

Because plaintiff claimed defendant, "acting as a licensed dentist failed to

comply with the standard of care in his provision of medical treatment [,]" the

judge determined the statute required the filing of an AOM. See N.J.S.A.

2A:53A-27.

      The judge recognized plaintiff's case was "not similar to the line of cases

where common knowledge has been applied in medical malpractice cases[,]"

such as a "sponge left in a body" or "extraction of the wrong tooth . . . ." The

judge further reasoned "the existence of a poor outcome doesn't necessarily

equate with negligence." In reviewing the defense expert report, the judge

stated:

             [T]he bur[] can become dislodged for various reasons.
             [The report] describes the mechanism of the drill. And

                                                                             A-2709-19
                                        4
            it's somewhat complex and would not be known to an
            average juror without some explanation from an expert
            about how it operated. . . . [A] juror simply would not
            know how [defendant] should have operated the drill.

            So, if the jury can't set forth the standard of care, then
            that means the common knowledge doctrine does not
            apply. And, therefore, the plaintiff has to submit an
            affidavit of merit.

      On appeal, plaintiff contends the judge erred in granting reconsideration

and concluding she required an AOM to pursue her claim against defendant. We

disagree.

      "[A] trial court's reconsideration decision will be left undisturbed unless

it represents a clear abuse of discretion." Pitney Bowes Bank, Inc. v. ABC

Caging Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015). Where the order

sought to be reconsidered is interlocutory, as in this case, Rule 4:42-2 governs

the motion. Reconsideration under this rule offers a "far more liberal approach"

than Rule 4:49-2 governing reconsideration of a final order. Lawson v. Dewar,

__ N.J. Super. ___, ___ (App. Div. 2021) (slip op. at 2). Interlocutory orders

"shall be subject to revision at any time before the entry of final judgment in the

sound discretion of the court in the interest of justice." R. 4:42-2.

      Here, the judge, exercising sound discretion in the interest of justice,

acknowledged she erred in denying defendant's initial motion for summary


                                                                             A-2709-19
                                        5
judgment because the decision reflected plaintiff's ability to prove a cause of

action not alleged in the complaint. The judge also considered the defense

expert report in support of the reconsideration motion and determined a jury

required expert testimony to assess the claims asserted by plaintiff. We are

satisfied the judge's decision to reconsider the December 20, 2019 order denying

defendant's motion for summary judgment was not an abuse of discretion.

      We next consider the judge's decision to grant summary judgment to

defendant. We review grants of summary judgment de novo applying the same

standard as the trial court. Lee v. Brown, 232 N.J. 114, 126 (2018). Summary

judgment will be granted if, viewing the evidence in the light most favorable to

the non-moving party, "there is no genuine issue of material fact and 'the moving

party is entitled to a judgment or order as a matter of law.'" Conley v. Guerrero,

228 N.J. 339, 346 (2017) (quoting Templo Fuente De Vida Corp. v. Nat'l Union

Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016)); R. 4:46-2(c).

      Whether a complaint is exempt from the AOM requirement is a legal issue

subject to our de novo review. Triarsi v. BSC Grp. Servs., LLC, 422 N.J. Super.

104, 113 (App. Div. 2011). Case law establishes a high bar for application of

exceptions to the AOM requirement. See Ferreira v. Rancocas Orthopedic

Assocs., 178 N.J. 144, 151 (2003). Exceptions to the AOM requirement must


                                                                            A-2709-19
                                        6
be construed "narrowly in order to avoid non-compliance with the statute."

Hubbard ex rel. Hubbard v. Reed, 168 N.J. 387, 397 (2001).

      The AOM statute requires a plaintiff filing a complaint against a licensed

professional to have the case evaluated by an appropriately licensed person who

will attest, under oath, "there exists a reasonable probability that the care, skill

or knowledge exercised or exhibited in the treatment, practice or work that is

the subject of the complaint, fell outside acceptable professional or occupational

standards or treatment practices." N.J.S.A. 2A:53A-27. The AOM statute

"require[s] plaintiffs in malpractice cases to make a threshold showing that their

claim is meritorious . . . ." Shamrock Lacrosse, Inc. v. Klehr, Harrison, Harvey,

Branzburg Ellers, LLP, 416 N.J. Super. 1, 14 (App. Div. 2010) (quoting In re

Hall, 147 N.J. 379, 391 (1997)).

      There are some exceptions to the AOM requirement in professional

negligence cases. See Hubbard, 168 N.J. at 393-94. One such exception is the

common knowledge doctrine.         In cases applying the common knowledge

exception to the AOM requirement, the alleged negligence is unrelated to

technical matters particularly within the knowledge of practitioners in the

defendant's field. Sanzari v. Rosenfeld, 34 N.J. 128, 142 (1961).




                                                                              A-2709-19
                                         7
      The common knowledge "doctrine applies where 'jurors' common

knowledge as lay persons is sufficient to enable them, using ordinary

understanding and experience, to determine a defendant's negligence without the

benefit of the specialized knowledge of experts.'" Hubbard, 168 N.J. at 394

(quoting Estate of Chin ex rel. Chin v. St. Barnabas Med. Ctr., 160 N.J. 454, 469

(1999)).   In common knowledge cases, a jury is permitted to supply the

applicable standard of care "from its fund of common knowledge" and assess

"the feasibility of possible precautions which the defendant might have taken to

avoid injury to the plaintiff." Sanzari, 34 N.J. at 142.

      To invoke the common knowledge exception, the "carelessness of the

defendant is readily apparent to anyone of average intelligence and ordinary

experience." Estate of Chin, 160 N.J. at 469-70 (quoting Rosenberg ex rel.

Rosenberg v. Cahill, 99 N.J. 318, 325 (1985)). As stated by our Supreme Court

in considering the common knowledge exception to the AOM requirement,

"[t]he test of need of expert testimony is whether the matter to be dealt with is

so esoteric that jurors of common judgment and experience cannot form a valid

judgment as to whether the conduct of the party was reasonable." Cowley v.

Virtua Health Sys., 242 N.J. 1, 19 (2020) (citing Butler v. Acme Mkts., Inc., 89

N.J. 270, 283 (1982)). "[T]he exception is properly invoked only when 'jurors


                                                                           A-2709-19
                                        8
are competent to assess simple negligence occurring . . . without expert

testimony to establish the standard of ordinary care.'"       Id. at 19-20 (citing

Nowacki v. Cmty. Med. Ctr., 279 N.J. Super. 276, 292 (App. Div. 1995)).

      Examples of cases applying the common knowledge doctrine exception

include extracting the wrong tooth, Hubbard, 168 N.J. at 396, pumping gas

instead of fluid into a patient's uterus, Estate of Chin, 160 N.J. at 471, filling a

prescription with medication other than the drug prescribed, Bender v. Walgreen

E. Co., 399 N.J. Super. 584, 590-91 (App. Div. 2008), and using a caustic

solution rather than soothing medication post-surgery, Becker v. Eisenstodt, 60

N.J. Super. 240, 242-46 (App. Div. 1960).           Cases applying the common

knowledge exception "involve obvious or extreme error." Cowley, 456 N.J.

Super. at 290 (citing Bender, 399 N.J. Super. at 590).

      In determining whether a matter alleges professional negligence requiring

an AOM or ordinary negligence falling within the common knowledge

exception, the trial court must scrutinize the legal claims alleged in the pleading.

See Couri v. Gardner, 173 N.J. 328, 340-41 (2002). "If jurors, using ordinary

understanding and experience and without the assistance of an expert, can

determine whether a defendant has been negligent, the threshold of merit should

be readily apparent from a reading of the plaintiff's complaint." Hubbard, 168


                                                                              A-2709-19
                                         9
N.J. at 395. A judge must consider "whether a claim's underlying factual

allegations require proof of a deviation from a professional standard of care," or

ordinary negligence, because the former requires an AOM. Couri, 173 N.J. at

341.

       An AOM is also unnecessary in ordinary negligence actions against a

licensed professional under the doctrine of res ipsa loquitor. See Palanque v.

Lambert-Woolley, 168 N.J. 398, 406 (2001). In ordinary negligence cases,

"defendant's careless acts are quite obvious, [and] a plaintiff need not present

expert testimony at trial to establish the standard of care." Ibid. (citing Estate

of Chin, 160 N.J. at 469-70).      In seeking such an exception to the AOM

requirement, a plaintiff must assert "the injury to the plaintiff would not have

occurred in the absence of the defendant's negligence." Sanzari, 34 N.J. at 140.

Under the res ipsa doctrine, negligence may be inferred "where (a) the

occurrence itself ordinarily bespeaks negligence; (b) the instrumentality was

within the defendant's exclusive control; and (c) there [was] no indication in the

circumstances that the injury was the result of plaintiff's own voluntary act or

neglect.'" Buckelew v. Grossbard, 87 N.J. 512, 525 (1981) (quoting Bornstein

v. Metro. Bottling Co., 26 N.J. 263, 269 (1958)). No expert testimony is




                                                                            A-2709-19
                                       10
required where defendant's conduct bespeaks negligence.           Sanzari, 34 N.J. at

134.

       Here, the common knowledge and ordinary negligence exceptions are

inapplicable to the facts, and plaintiff required an AOM to pursue her claims.

       The common knowledge doctrine did not apply because plaintiff's

allegations in her complaint addressed defendant's deviations from accepted

standards of care. If "proof of a deviation from the professional standard of care

for [the] specific profession . . . is required, an [AOM] shall be mandatory for

that claim . . . . " Couri, 173 N.J. at 341.

       Nor was this a case involving ordinary negligence because the situation

involved "technical matters peculiarly within the knowledge of medical or

dental practitioners." Estate of Chin, 160 N.J. at 470 (quoting Sanzari, 34 N.J.

at 142). The operation of a dental drill is beyond the average juror's common

knowledge. Jurors cannot readily assess what precautions, if any, defendant

could have taken to avoid the bit dislodging from the dental drill. As stated by

our Supreme Court:

             In the ordinary dental . . . malpractice case, . . . the jury
             is not competent to supply the standard by which to
             measure the defendant's conduct. Since it has not the
             technical training necessary to determine the applicable
             standard of care, it cannot, without more, form a valid
             judgment as to whether the defendant's conduct was

                                                                               A-2709-19
                                         11
            unreasonable under the circumstances. Therefore,
            ordinarily when a physician or dentist is charged with
            negligence in the treatment of a patient, the standard of
            practice to which he failed to adhere must be
            established by expert testimony.

            [Sanzari, 34 N.J. at 134-35.]

      The fact that a bit dislodged from the dental drill during a tooth extraction,

without more, does not bespeak negligence. Surgical procedures present risks

to a patient even in the absence of negligence. Thus, plaintiff was required to

present expert testimony supporting the dislocation of the bit from the dental

drill would not have occurred in the absence of negligence. See Smallwood v.

Mitchell, 264 N.J. Super. 295, 298 (App. Div. 1993).

      The facts of this case do not fall within the noted exceptions to the AOM

requirement. A dental drill is a complex piece of dental equipment. An injury

resulting from a bit dislodging from a dental drill is a complication that may

occur in the absence of negligence. Plaintiff failed to identify any act or

omission by defendant causing the bit to dislodge from the drill. Absent such

evidence, a jury may not rely on the common knowledge doctrine or ordinary

negligence, and the judge correctly granted summary judgment based on

plaintiff's failure to provide the required AOM.

      Affirmed.


                                                                              A-2709-19
                                       12